CLAIMS 1-14 ARE PRESENTED FOR EXAMINATION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claims 3-14 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims are withdrawn from consideration and have not been further treated on the merits.
Claim Rejection - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anonymous: "Ability Pharmaceuticals Announces FDA-Orphan Drug Designation for ABTL0812 in Pancreatic Cancer", December 2016 (2016-12-14), XP055409577, Retrieved from the Internet: URL:http://www.abilitypharma.com/EN/132/media-center/news/abi1ity- by the Examiner and copy attached).
Anonymous teaches ABTL0812 to have shown in preclinical studies synergistic effects in combination with taxanes, platinum compounds and gemcitabine in several cancer types, i.e. lung, endometrial, pancreatic cancer and neuroblastoma, with induction of tumor regression without increasing toxicity associated with chemotherapy and that ABTL0812 is being tested in a phase II study in combination with chemotherapy in patients with endometrial or squamous lung cancer (whole article).
While the specific taxane and platinum antineoplastic agents of the claims are not taught, it is believed that the small size of the genus of such types of agents would have placed the specifically claimed agents, i.e., docetaxel, paclitaxel; nab-paclitaxel; carboplatin; cisplatin and oxaliplatin, into the possession of the public.
Accordingly, for the reasons set forth above, the claims are deemed properly rejected.
None of the claims are currently in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575.  The examiner can normally be reached on M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        March 23, 2021